TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 10, 2019



                                   NO. 03-18-00823-CV


                                In the Interest of F. L. H. A.


          APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on December 7, 2018. Appellant

F.L.H.A. has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal.